FILED
                            NOT FOR PUBLICATION
                                                                            JUL 17 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.     16-50381

              Plaintiff-Appellee,                D.C. No.
                                                 3:16-cr-00664-LAB-1
 v.

JOEL ESPINOZA,                                   MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted July 13, 2017**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.

      Joel Espinoza appeals from the district court’s judgment and challenges his

120-month sentence for possession with intent to distribute methamphetamine, in

violation of 21 U.S.C. § 841(a). Pursuant to Anders v. California, 386 U.S. 738

(1967), Espinoza’s counsel has filed a brief stating that there are no grounds for

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief, along with a motion to withdraw as counsel of record. Espinoza has filed a

pro se supplemental brief. The United States has filed a motion to dismiss the

appeal.

      Espinoza has waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the appeal waiver, we dismiss the

appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

       However, the judgment does not accurately reflect the statute of conviction.

We remand to the district court with instructions to correct the judgment to reflect

that the conviction is for a violation of 21 U.S.C. § 841. See United States v.

Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

correct the judgment).

      Counsel’s motion to withdraw as counsel is GRANTED.

      The motion to dismiss the appeal is GRANTED.

      DISMISSED; REMANDED to correct the judgment.




                                          2